Case: 19-10890     Document: 00515926049          Page: 1    Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-10890                          July 6, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Dominique Esparza,

                                                            Plaintiff—Appellant,

                                       versus

   Abe Partington; Dustin Koch; City of Waxahachie,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1336


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Dominique Esparza, currently Texas prisoner # 02239621, filed a 42
   U.S.C. § 1983 complaint while he was in pretrial detention arising from three
   2018 felony charges. He raised multiple claims arising from his unrelated
   2017 arrest on misdemeanor charges of resisting arrest and driving without a
   valid license. After dismissing the § 1983 case without prejudice for failure


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10890      Document: 00515926049            Page: 2    Date Filed: 07/06/2021




                                      No. 19-10890


   to comply with a court order and for want of prosecution, the district court
   denied Esparza leave to proceed in forma pauperis (IFP) on the basis that an
   appeal would not be in good faith. Esparza now seeks leave to appeal IFP.
          If needed, we must sua sponte examine the basis for our jurisdiction.
   Perez v. Stephens, 784 F.3d 276, 280 (5th Cir. 2015). A timely notice of appeal
   is a jurisdictional requirement for an appeal in a civil matter. Bowles v. Russell,
   551 U.S. 205, 214 (2007). The notice of appeal in a civil action must be filed
   within 30 days of entry of the judgment. 28 U.S.C. § 2107(a); Fed. R. App.
   P. 4(a)(1)(A). Esparza did not file a timely appeal or request an extension of
   time under Federal Rule of Appellate Procedure 4(a)(5)(A).
          A district court may reopen the time to appeal under Rule 4(a)(6). See
   Fed. R. App. P. 4(a)(6). Rule 4(a)(6) gives the district court the discretion
   to reopen the time to appeal if: (1) the court finds that the moving party did
   not receive notice under Federal Rule of Civil Procedure 77(d) of the entry
   of the judgment sought to be appealed within 21 days after entry; (2) the
   motion seeking relief under Rule 4(a)(6) is filed within 180 days after the
   judgment is entered or within 14 days after the moving party receives notice
   under Rule 77(d) of the entry, whichever is earlier; and (3) the court finds
   that no party would be prejudiced by reopening the appeal period. Fed. R.
   App. P. 4(a)(6).
          Here, the untimely notice of appeal filed by Esparza arguably could be
   construed as a motion to reopen under Rule 4(a)(6). Thus, the action should
   be remanded to the district court for the limited purpose of deciding whether,
   in light of that motion, the time to file the notice of appeal should be reopened
   under Rule 4(a)(6). After issuing its ruling, the district court shall return the
   case to this court for further proceedings or dismissal, as appropriate.
          LIMITED REMAND.




                                           2